DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 22, 2022 has been entered. Claims 2-20 remain pending in the application. Claim 1 has been canceled. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, Examiner notes that Lin (US Publication No. 2013/0017718) still anticipates independent claims 2 and 15 through a different interpretation of “a biasing portion”. However, claim 12 is objected to as being allowable if rewritten in independent form including all of the limitations of the claims 2 and 15 for the reasons set forth below.
Claim Objections
Claims 6 and 11 are objected to because of the following informalities: 
In claim 6, line 3, “an end portion” should read --the end portion-- to avoid improper antecedent basis with “an end portion” introduced in claim 2.  Appropriate correction is required.
In claim 11, line 3, “an end portion” should read --the end portion-- to avoid improper antecedent basis with “an end portion” introduced in claim 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Publication No. 2013/0017718).
Regarding claim 2, Lin discloses a storage device attachment and detachment structure comprising: 
a holding member (comprised of bottom plate 54 and base 56) configured to hold a storage device (board 50) with a storage medium (Figures 11-15 and Paragraph [0024], body of 50 being a memory device to be stored in a notebook computer); and 
a pressure member (engaging component 60) including a biasing portion (bottom portion of 60, including resilient component 62 and pivoting portion 603, where 62 and 603 act in conjunction to bias 60 in the clockwise direction) that has an end portion (pivoting portion 603) connected to the holding member (603 connected to slot 561 of 56), the pressure member (60) being configured to contact the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (54 and 56), 
the pressure member (60) being movable to a pressure release position (Figures 14-15, 60 rotated counter-clockwise direction) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (counter-clockwise direction) of the biasing direction (clockwise direction) to release pressure relative to the storage device (50), 
the pressure member (60) including at least one contacting portion (Figure 2, left and right hook portions 605) that is configured to contact the storage device (Figures 11-15, 605s connecting to hook component 503 of 50 and to body of 50 - see Figure 13) to press the storage device (50) toward the holding member (54 and 56), and at least one torsion coil spring part (Figure 8 and Paragraph [0021], resilient component 62 being a torsion spring) that is configured to provide biasing force to bias the contacting portion (605) toward the holding member (54 and 56), and 
the at least one torsion coil spring part (62) of the pressure member (60) being pivotable relative to the holding member (54 and 56) to the pressure release position (Figures 14-15, 60 rotated counter-clockwise direction) about a pivot center axis (central axis through 603) defined by and located on the end portion (603) connected to the holding member (603 connected to 561 of 56).
Regarding claim 15, Lin discloses a display device (Paragraph [0024], memory device 50 being stored in an electronic device such as a notebook computer) comprising: 
a display (Examiner taking Official Notice that a notebook computer comprises a display; Note: Applicant makes no objection the Official Notice in their response); and 
an attachment section (section of notebook computer accommodating 50 depicted in Figures 11-15, including bottom plate 54, base 56, and plate upon which 50 rests - see Figure 12) to which a storage device (board 50) with a storage medium (Paragraph [0024], body of 50 comprising a memory device) is attachably and detachably attached (see Paragraph [0024]), 
the attachment section (accommodating section of computer) including a holding member (base 56) that is configured to hold (through engagement with engaging portion 60) the storage device (50) and a pressure member (engaging component 60) that includes a biasing portion (bottom portion of 60, including resilient component 62 and pivoting portion 603, where 62 and 603 act in conjunction to bias 60 in the clockwise direction) that has an end portion (603) connected to the holding member (56), the pressure member (60) being configured to contact the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (56), 
the pressure member (60) being movable to a pressure release position (Figures 14-15, 60 rotated counter-clockwise direction) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (counter clockwise direction) of the biasing direction (clockwise direction) to release pressure relative to the storage device (50), 
the pressure member (60) including at least one contacting portion (Figure 2, left and right hook portions 605) that is configured to contact the storage device (50) to press the storage device (50) toward the holding member (56), and at least one torsion coil spring part (resilient component 62) that is configured to provide biasing force to bias the contacting portion (605s) toward the holding member (56), and 
the at least one torsion coil spring part (62) of the pressure member (60) being pivotable relative to the holding member (60) to the pressure release position (Figures 14-15, 60 rotated counter-clockwise direction) about a pivot center axis s   (central axis through 603) defined by and located on the end portion (603) connected to the holding member (603 connected to 561 of 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event Examiner’s interpretation of “a biasing portion” is invalidated, claims 2, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication No. 2013/0017718) in view of Angeleri (US Publication No. 4786256).
Regarding claim 2, Lin discloses a storage device attachment and detachment structure comprising: a holding member (comprised of bottom plate 54 and base 56) configured to hold a storage device (board 50) with a storage medium (Figures 11-15 and Paragraph [0024], body of 50 being a memory device to be stored in a notebook computer); and a pressure member (engaging component 60) being configured to contact the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (54 and 56), the pressure member (60) being movable to a pressure release position (Figures 14-15, 60 rotated counter-clockwise) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (counter-clockwise direction) of the biasing direction (clockwise direction) to release pressure relative to the storage device (50), the pressure member (60) including at least one contacting portion (Figure 2, left and right hook portions 605) that is configured to contact the storage device (50) to press the storage device (50) toward the holding member (54 and 56), and at least one torsion coil spring part (resilient component 62) that is configured to provide biasing force to bias the contacting portion (605) toward the holding member (54 and 56). 
While Lin discloses a pressure member (60) including a biasing portion (comprised of resilient component 62 and pin portion 609) that has an end portion (contacting portion of 62) connected to the holding member (Figures 2 and 11-15, 62 connected to base 56), Lin does not disclose a pressure member including a biasing portion that has an end portion connected to the holding member, wherein the at least one torsion coil spring part of the pressure member being pivotable relative to the holding member to the pressure release position about a pivot center axis defined by and located on the end portion connected to the holding member.
However, Angeleri teaches a pressure member (latch assembly 150) including a biasing portion (comprised of pin 200 and spring 220) that has an end portion (200) connected to a holding member (housing 4; Figure 2, ends of 200 connected to 4 through 58), wherein at least one torsion coil spring part (220) of the pressure member (150) being pivotable relative to the holding member (end 224 of 220 pivoting about 200 relative to 4) to the pressure release position (shown in Figure 7) about a pivot center axis (central axis of 200) defined by and located on the end portion (200) connected to the holding member (4; Figure 2, ends of 200 connected to 4 through 58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the pressure member of Lin such that the torsion spring was arranged around pivoting portion 603 (similar to pin 200 in Angeleri), to pivot about the central axis of pivoting portion 603. Doing so would have prevented the torsion spring from being exposed by protecting the torsion spring within the base of the assembly (see Figure 2 in Angeleri). 
Regarding claim 4, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, and further teaches (in Lin) wherein the holding member (comprised of bottom plate 54 and base 56) includes a restriction portion (base 56) that is configured to restrict movement of the biasing portion (62) in a release direction (counter-clockwise direction) for releasing the pressure relative to the storage device (50), the release direction (counter-clockwise direction) being the opposite direction of the biasing direction (clockwise direction) (see Figure 2).
Regarding claim 5, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 4, and further discloses wherein the pressure member (60) is movable in the release direction (counter-clockwise direction) while restriction by the restriction portion (56) relative to the biasing portion (comprised of 603 and 62 as modified by Angeleri) being released by moving the biasing portion (comprised of 603 and 62 as modified by Angeleri) in a restriction release direction (Figure 8, rightward direction; Figures 11-15, rearward transverse direction; where biasing force of 62 would be released by disconnecting 62 from pivot portion 603 (as modified by Angeleri), similar to 62 being released from 609 as shown in Figure 8) that is different from the biasing direction (clockwise direction) and the release direction (counter-clockwise direction).
Regarding claim 6, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 5, and further teaches (in Lin) wherein the holding member (comprised of 54 and 56) further includes an engagement portion (Figure 7, positioning slot 561) that engages with the end portion (comprised of pivoting portion 603 and spring 62 as modified by Angeleri) of the pressure member (60) such that the pressure member (60) is movable in the biasing direction (clockwise direction) and the release direction (counter-clockwise direction) (see Paragraph [0020]), and an engagement release restriction portion (portion of 56 engaged with 62 as modified by Angeleri; see Figures 4A-4C and 6-7 in Angeleri, where 220 engaged inner end 52 of  housing 4) that is configured to restrict movement (through friction between surface of 56 and 62) of the pressure member (60) in an engagement release direction (Figures 7, leftward direction; Figures 11-15, forward transverse direction) for releasing engagement of the pressure member (603 of 60) with the engagement portion (561).
Regarding claim 7, Lin in view of Angeleri discloses the storage device attachment and detachment structure according to claim 6, further comprising a first buffer member (resilient member 66) disposed between the holding member (54 and 56) and the storage device (50), the first buffer member (66) having a through hole (Figure 11, hole through middle of coil spring 66), 
the holding member (54 and 56) further having a shaft portion (58) that is inserted through the through hole of the first buffer member (Paragraph [0024], 58 sheathed through the center of 66) and a hole or cutout (Figure 11, cutout in cover of 50 accommodating 58/66) formed in a plate member (Figure 12, bottom plate of 50) to which the storage medium (body of 50) of the storage device (50) is attached, and 
the first buffer member (66) and the storage device (50) becoming removable from the shaft portion (58) by the biasing portion (62 as modified by Angeleri) moving in the restriction release direction (counter-clockwise direction) and the pressure member (60) moving to the pressure release position (counter-clockwise direction) (see Paragraphs [0024]-[0026] and Figures 11-15).
Regarding claim 8, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, and further teaches (in Lin) wherein the pressure member (60) is configured to contact a plate member (hook component 503) to which the storage medium (body of 50) of the storage device (50) is attached to press the plate member (503) toward the holding member (54).
Regarding claim 9, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, and further teaches (in Lin) wherein the pressure member (60) is configured to contact a plate member (503) to which the storage medium (body of 50) of the storage device (50) is attached and the storage medium (Figure 13, 6051 of 60 contacting body of 50) of the storage device (50) to press the storage device (50) toward the holding member (54 and 56).
Regarding claim 10, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, further comprising (in Lin) a second buffer member (resilient member 66) disposed at a portion (inside portion) of the pressure member (60) that is configured to contact (see Figures 11-15) the storage device (50).
Regarding claim 13, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, and further teaches (in Lin) wherein the at least one contacting portion (Figure 2, left and right hook portions 605) includes a first contacting portion (left 605) and a second contacting portion (right 605) that contact the storage device (50) at different locations spaced apart from each other, respectively (see Figures 1 and 2).
Regarding claim 14, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 13, and further teaches (in Lin) wherein the first contacting portion (left 605) is configured to contact a plate member (plate of hook component 503) to which the storage medium (body of 50) of the storage device (50) is attached, and the second contacting portion (right 605) is configured to contact (Figure 13, inclined surface 6051 of 605 contacted corner of body of 50) the storage medium (body of 50) of the storage device (50).
Regarding claim 15, Lin discloses a display device (Paragraph [0024], memory device 50 being stored in an electronic device such as a notebook computer) comprising: a display (Examiner taking Official Notice that a notebook computer comprises a display; Note: Applicant makes no objection the Official Notice in their response); an attachment section (section of notebook computer accommodating 50 depicted in Figures 11-15, including bottom plate 54, base 56, and plate upon which 50 rests - see Figure 12) to which a storage device (board 50) with a storage medium (Paragraph [0024], body of 50 comprising a memory device) is attachably and detachably attached (see Paragraph [0024]), the attachment section (accommodating section of computer) including a holding member (base 56) that is configured to hold (through engagement with engaging portion 60) the storage device (50) and a pressure member (engaging component 60) being configured to contact (through hook portions 605) the storage device (50) to press the storage device (50) in a biasing direction (clockwise direction) toward the holding member (56), the pressure member (60) being movable to a pressure release position (counter-clockwise direction) in which the pressure member (60) is separated from the storage device (50) in an opposite direction (see Figures 14-15) of the biasing direction (clockwise direction) to release pressure relative to the storage device (50), the pressure member (60) including at least one contacting portion (hook portions 605) that is configured to contact the storage device (50) to press the storage device (50) toward (in a clockwise direction) the holding member (56), and at least one torsion coil spring part (resilient component 62) that is configured to provide biasing force to bias the contacting portion (605) toward the holding member (56). 
While Lin discloses a pressure member (60) including a biasing portion (comprised of spring 62 and pin portion 609) that has an end portion (contacting portion of 62) connected to the holding member (Figures 2 and 11-15, 62 connected to base 56), Lin does not disclose the at least one torsion coil spring part of the pressure member being pivotable relative to the holding member to the pressure release position about a pivot center axis d  efined by and located on the end portion connected to the holding member.
However, Angeleri teaches a pressure member (latch assembly 150) including a biasing portion (comprised of pin 200 and spring 220) that has an end portion (200) connected to a holding member (housing 4; Figure 2, ends of 200 connected to 4 through 58), the at least one torsion coil spring part (220) of the pressure member (150) being pivotable relative to the holding member (4) to the pressure release position (shown in Figure 7) about a pivot center axis (central axis of 200) defined by and located on the end portion (200) connected to the holding member (4; Figure 2, ends of 200 connected to 4 through 58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the pressure member of Lin such that the torsion spring was arranged around pivoting portion 603 (similar to pin 200 in Angeleri), to pivot about the central axis of pivoting portion 603. Doing so would have prevented the torsion spring from being exposed by protecting the torsion spring within the base of the assembly. 
Regarding claim 16, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, and further teaches (in Lin) wherein the pressure member (60) is configured to release the pressure (by rotating 601 of 60 counter-clockwise) relative to the storage device (50) by being toollessly moved from a biasing position (see Figure 13) in which the pressure member (60) contacts the storage device (50) to the pressure release position (see Figures 14-15).
Regarding claim 17, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 4, and further teaches (in Lin) wherein the restriction portion (56) of the holding member (comprised of 54 and 56) has an end surface (interior face of 56 adjacent to and contacting 62, wherein interior face of 56 in Lin corresponds to interior surface of 52 in Angeleri; see Figures 4A-4C and 6-7 in Angeleri, where 220 engages inner end 52 of  housing 4) that contacts the biasing portion (62) to restrict the movement (through friction between 62 and 56) of the biasing portion (62) in the release direction (counter-clockwise direction) while the pressure member (60) contacts the storage device (50) (see Figures 2 and 11-15 in Lin).
Regarding claim 18, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 6, and further teaches (in Lin) wherein the engagement portion (561) of the holding member (comprised of 54 and 56) has a through hole (Figure 7, 561 being a slot accommodating 603 and extending through base 56) into which the end portion (bottom portion of 601 of 60 including pivoting portion 603 and spring 62 as modified by Angeleri) of the pressure member (60) is inserted (Paragraph [0022] and Figure 7, where 603 engages slot 561, see also Figure 2 in Angeleri).
Regarding claim 19, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 6, and further teaches wherein the engagement release restriction portion (portion of 56 engaged with 62 as modified by Angeleri; see Figures 4A-4C and 6-7 in Angeleri, where 220 engages inner end 52 of  housing 4) of the holding member (54 and 56) has an end face (interior face of 56 adjacent to and contacting 62, wherein interior face of 56 in Lin corresponds to interior surface of 52 in Angeleri) that contacts the biasing portion (62) to restrict the movement (through friction between 62 and 56) of the biasing portion (62) in the engagement release direction (Figures 7, leftward direction; Figures 11-15, forward transverse direction) while the pressure member (60) contacts the storage device (605s of 60 contacting 50).
Regarding claim 20, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 6, and further teaches wherein the engagement release direction (Figures 7, leftward direction; Figures 11-15, forward transverse direction) is an opposite direction of the restriction release direction (Figure 8, rightward direction; Figures 11-15, rearward transverse direction).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication No. 2013/0017718) in view of Angeleri (US Publication No. 4786256) and Chen (US Publication No. 2005/0263264).
Regarding claim 3, Lin in view of Angeleri teaches a storage device attachment and detachment structure according to claim 2, wherein the at least one contacting portion (605s) includes a pair of contacting portions (left and right 605s) that are configured to contact the storage device (50) to press the storage device (50) toward the holding member (54), the at least one torsion spring part (62 as modified by Angeleri) that are configured to provide biasing force to bias the pair of the contacting portions (605s), and the pressure member (60) includes a connecting portion (main body 601) that connects the pair of the contacting portions (605) relative to each other.
Lin in view of Angeleri does not disclose a pair of torsion coil spring parts. However, Chen teaches (in Figure 2) teaches a pressure member (operating body 14) including a pair of torsion spring parts (spring members 146; see also Paragraphs [0014]-[0018]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the biasing portion of the pressure member of Lin in view of Angeleri to include a pair of torsion coil spring parts as taught in Chen. Doing so would have provided the pressure member with an even rotational force as the user moves the pressure member to a release position by preventing the pressure member from experiencing a moment in a plane parallel to base 56. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Publication No. 2013/0017718) in view of Angeleri (US Publication No. 4786256) and Sun (US Publication No. 2013/0003289).
Regarding claim 11, Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, but does not teach an additional pressure member including a biasing portion that has an end portion connected to the holding member, the additional pressure member being configured to contact the storage device to press the storage device in the biasing direction toward the holding member.
However, Sun teaches an additional pressure member (comprised of fixing members 40) including a biasing portion (resilient arm 43) that has an end portion (base 41) connected to the holding member (bottom plate 30), the additional pressure member (40s) being configured to contact the storage device (hard disk drive 20) to press the storage device (20) in the biasing direction (clockwise/downward) toward the holding member (30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the additional pressure members of Sun to bottom plate 54 of Lin as modified by Angeleri. Doing so would have provided additional securement for the storage device, preventing the storage device from moving side to side (see Figure 3 in Sun).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 claims the storage device attachment and detachment structure according to claim 2, wherein the pressure member is made of a metal wire and is integrally formed as a one-piece, unitary member.
Yang (US Publication No. 2009/0279242) discloses a storage device attachment and detachment structure comprising: a holding member (bracket 10) configured to hold a storage device (hard disk 20) with a storage medium (see Paragraph [0004]); and a pressure member (clip 40) including a biasing portion (locking part 42) that has an end portion (pressing rod 426) connected to the holding member (Paragraph [0016] and Figures 3 and 4, 426 connected to channel 140 of 10), the pressure member (40) being configured to contact the storage device (20) to press the storage device (20) in a biasing direction (Paragraph [0007] and Figures 1-2, downward direction toward 10) toward the holding member (10), the pressure member (40) being movable to a pressure release position (upward direction) in which the pressure member (40) is separated from the storage device (after disengagement with engaging holes 22 and holes 1820) in an opposite direction of the biasing direction (toward 10) to release pressure relative to the storage device (10); the pressure member (40) including at least one contacting portion (pressing parts 44), wherein the pressure member (40) is made of a metal wire (Paragraph [0007], “The clip is made of a resilient metal wire”) and is integrally formed as a one-piece, unitary member (see Figures 2-3).that is configured to contact the storage device (20) to press the storage device (20) toward the holding member (10).
Yang does not disclose at least one torsion coil spring part that is configured to provide biasing force to bias the contacting portion toward the holding member, and the at least one torsion coil spring part of the pressure member being pivotable relative to the holding member to the pressure release position about a pivot center axis defined by and located on the end portion connected to the holding member.
While Lin in view of Angeleri teaches the storage device attachment and detachment structure according to claim 2, neither reference teaches wherein the pressure member is a unitary member, wherein the pressure member is comprised of multiple parts, including the engaging component 601 and resilient component 62 in Lin as modified by Angeleri.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841